Citation Nr: 0310822	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-05 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

The Board notes that the veteran's June 2001 substantive 
appeal included a request for a Travel Board hearing.  In 
correspondence received in July 2001, the veteran clarified 
that he desired a Hearing Officer hearing at the RO instead.  
A document dated in September 2001 showed that the Hearing 
Officer hearing was cancelled.   


FINDINGS OF FACT

1.  The veteran has received all required notice and 
assistance necessary for the equitable disposition of his 
appeal. 

2.  The veteran's PTSD is manifested by subjective complaints 
of anger and irritability, some impaired concentration and 
memory, and emotional withdrawal with social isolation.  
Psychiatric examination is negative for abnormality of speech 
or indication of thought disorder, any panic attacks, 
impaired judgment or cognition, or evidence of significant 
anxiety or depression.  The veteran is gainfully employed on 
a full-time basis as a dog trainer and has no financial 
problems.  He is married and has maintained the relationship 
for several years, has frequent contact with his parents, 
attends regular support group meetings, and does some 
socializing related to his work.            


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the October 2000 rating decision, April 
2001 statement of the case, and December 2001 supplemental 
statement of the case, the RO provided the veteran with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, by 
letter dated in November 2002, the Board explained the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or obtain evidence for the appeal, and advised the 
veteran of the requirements for securing a higher disability 
rating for PTSD.  Accordingly, the Board finds that the 
veteran has received all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the claims folder 
contains Vet Center treatment records and reports of VA 
examinations in July 2000 and October 2001.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The veteran has not 
identified or authorized the release of any additional 
evidence.  He failed to respond to the Board's November 2002 
letter with information needed to obtain evidence.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. 
§ 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

The RO received the veteran's original claim seeking 
compensation for PTSD in May 2000.  In connection with that 
claim, the RO obtained a March 2000 statement from a Vet 
Center therapist with associated Vet Center treatment 
records.  The statement summarized findings from evaluation 
documented in the treatment records.  The veteran experienced 
quite frequent recurrent and intrusive recollections, 
particularly when exposed to something military-related; some 
incidents of physical and emotional response to cues 
associated with his Vietnam experiences; inability to recall 
most of his combat-related experiences; significant 
restricted range of affect and social isolation; and 
diminished interest in activities.  The veteran described 
experiencing irritability and anger, particularly when people 
were not perfect or things were not done his way.  He also 
had difficulty concentrating, such as when reading for 
comprehension, and with memory.  He slept fairly well, but 
had intermittent problems.  He also endorsed feelings of 
hopelessness, guilt, and depression.  The therapist's 
impression was that the veteran was somewhat anxious, had 
moderate symptoms of depression, and had significant guilt 
that he partly managed through social isolation.  He noted 
that the veteran had been self-employed as a dog trainer for 
20 years.  He apparently used this occupation as a means to 
maintain privacy and isolation.  He could interact with 
people if necessary, but chose not to do so.  The veteran was 
concerned about his anger and irritability, relating that 
negatively impacted his previous and current marriage.  The 
therapist stated that the veteran's score with regard to 
cardinal PTSD symptoms was 70, which was considered 
indicative of significant impairment.  The current Global 
Assessment of Functioning (GAF) was about 48, indicating 
serious impairment.      

The report of VA social and industrial survey completed in 
June 2000 noted the veteran's PTSD symptoms including 
intrusive memories/flashbacks and difficulties with 
relationships.  He had no employment difficulties for more 
than 20 years because he was self-employed.  He had 
previously experienced having difficulty working with other 
people.  He had no problems interacting with dogs and their 
owners.  With respect to family, the veteran did not have a 
close relationship with his mother, but he visited her once a 
week.  He also was unable to establish a closer relationship 
with his father, despite his encouragement, but kept in 
frequent contact with him.  He had similar relationships with 
his siblings.  Immediately after service, the veteran had a 
problem with drugs and alcohol, but had received treatment.  
He continued to struggle with irritability in his job as a 
dog trainer and in personal relationships.  He was socially 
isolated and emotionally withdrawn; his outside relationships 
were only with other dog trainers.  The veteran's first 
marriage lasted 10 years.  He had been married to his current 
wife for almost two years.  Both relationships were strained 
due to his emotional withdrawal.  He had never belonged to an 
organizations or clubs.  He was only comfortable around other 
people who shared his interests and only then for short 
periods.  The veteran described issues with anger, 
particularly concerning his desire to control things.  His 
home was not near neighbors; he would live in a more remote 
area if he could.  The veteran was gainfully employed as a 
full-time dog trainer.  He had no financial problems.  
Typically, the veteran arose early, ate, and worked in the 
kennels or in the yard.  He enjoyed working and kept busy.  
He found it difficult to relax.  He denied combat-related 
dreams or night sweats. 

The veteran was afforded a VA psychiatric examination in July 
2000.  The examiner frequently referred to the earlier social 
and industrial survey.  Symptoms included fairly frequent 
intrusive thoughts, either random or associated with a 
trigger; avoidance of war- or military-related stimuli; 
difficulty with social functions or being around people; 
emotional detachment, to include from his wife and other 
family members; difficulty with concentration and 
comprehension when reading; and exaggerated startle response 
and mild hypervigilance.  The veteran's primary complaint was 
a constant feeling of irritability and anger.  However, he 
denied any violent outbursts or associated legal problems.  
He did not have flashbacks or sleep problems.  The veteran 
was married and had two step-children.  The relationship was 
fair; he had a hard time sharing and being open.  The veteran 
attended a Vet Center support group with some benefit, but 
found it difficult to participate.  The examiner commented 
that the veteran's grooming was adequate and that his overall 
physical appearance and attire suggested an individualist who 
did not conform to society's expectations.  He was 
cooperative, maintained fairly good eye contact, and was 
alert and oriented.  Mental status examination revealed mood 
ranging from euthymic to very mildly depressed, affect 
appropriate to mood, fair concentration, and slight suicidal 
thoughts and mild homicidal thoughts without plan or intent.  
The homicidal thoughts might occur in response to animal 
abuse or environmental destruction.  Otherwise, there was no 
evidence of pressured or abnormal speech; abnormal 
psychomotor activity; labile affect; deficits in cognition, 
judgment, or insight; thought disorder; or paranoia, 
delusions, or hallucinations.  The veteran was able to talk 
about his Vietnam experiences with some display of emotion 
and without avoidance of the topic.  The diagnosis was 
chronic PTSD with mild symptoms.  The examiner assigned a GAF 
score of 70.  

In an October 2000 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating.  The veteran timely perfected an appeal of that 
decision.  

In a June 2001 statement submitted with his substantive 
appeal, the veteran related that he had been a professional 
dog trainer for 20 years.  He constantly battled anger, which 
he felt reduced his reliability and productivity in his job.  
He lost his patience with the dogs and actually killed one of 
his dogs during an episode.  The anger happened during 
periods of low spirits and moodiness.  The veteran also 
stated that he was unable to get close to people or to allow 
people to get close to him, even his wife.  He preferred 
being by himself.  In addition, the veteran described poor 
communication skills and social withdrawal.  He felt totally 
separate from society most of the time and had developed 
distrust for the government and institutions that supported 
the war in Vietnam.  When he was exposed to a symbol of the 
government or military, like the national anthem or a parade, 
he experience sadness and anger.  He believed that his 
symptoms significantly interfered with the quality and 
quantity of his work and social functioning.  

Additional Vet Center treatment records reflected the 
veteran's participation in a combat veterans support group 
through August 2001.  

In October 2001, the veteran underwent another VA psychiatric 
examination.  The examiner reviewed the prior VA examination 
and social and industrial survey.  The veteran's main problem 
was controlling his temper.  His anger negatively affected 
his work training dogs.  He could also be very volatile with 
his wife; though he had never hit her, he had thrown things.  
After an anger outburst, he felt remorseful and had some 
suicidal thoughts, though never with attempt.  He was 
reluctant to take medications recommended for controlling his 
anger and irritability because of his history of addiction.  
The veteran continued to have mild intrusive thoughts.  
Limitations on social interactions were marked.  He was 
unable to be very loving or attentive to his wife and he 
avoided many social situations.  He felt more isolated 
following the September 11th terrorist attacks because he did 
not share the sense of patriotism that ensued.  The veteran 
had a few friends through his work, participated in 
competitions with his dogs, and confided a little in his 
Alcoholics Anonymous (AA) sponsor.  He continued to attend 
AA, Narcotics Anonymous, and PTSD group meetings regularly, 
with some benefit but without much participation.  He also 
visited his mother once a week and spoke with his father 
several times a week and visited every few weeks.  The 
examiner's general description of the veteran's presentation 
upon examination was unchanged.  The veteran was cooperative, 
alert, oriented, and did not appear depressed or particularly 
anxious.  Mood was euthymic.  There was no evidence of 
thought disorder, psychosis, cognitive abnormality, deficit 
in judgment or insight, hallucinations, or suicidal or 
homicidal ideation.  The diagnosis was chronic PTSD.  The 
examiner assigned a GAF score of 70.

In January 2003, the Board received a statement dated in 
February 2002 from the veteran's Vet Center therapist.  The 
statement was an exact duplicate of the statement dated in 
March 2000, with the exception of a new assessment as to 
cardinal PTSD symptoms and GAF score.  The therapist 
indicated that the veteran's current cumulative score as to 
PTSD symptoms was 95, which could be reflective of his 
reaction to the terrorist attacks and subsequent war in 
Afghanistan and surge of patriotism in America.  The GAF 
score was about 43, indicating serious impairment.        

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is evaluated as 30 percent disabling under 
Diagnostic Code (Code) 9411.  38 C.F.R. § 4.130.  A 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

When evaluating a mental disorder, the rating must consider 
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation should be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a).  Although the extent of social impairment must be 
considered, a rating will not be assigned solely on the basis 
of social impairment.  38 C.F.R. § 4.126(b).  

In this case, the Board finds that the veteran's overall 
disability picture does not more closely approximate the 
criteria for a 50 percent disability rating.  38 C.F.R. 
§ 4.7.  The veteran endorses symptoms of intrusive thoughts, 
avoidance of war-related stimuli, and hyperarousal generally 
indicating a diagnosis of PTSD.  However, with respect to the 
evaluative criteria, the entire record fails to demonstrate 
any abnormality of speech or indication of thought disorder, 
any panic attacks, impaired judgment or cognition, or 
evidence of significant anxiety or depression.  There appears 
to be some possible impairment to concentration or 
comprehension and memory, but without real objective 
confirmation.  The veteran's principal complaints are anger 
and irritability.  Although he essentially alleges additional 
occupational impairment from these symptoms, the veteran is 
gainfully employed on a full-time basis as a dog trainer.  
Although the work reportedly allows him to sustain privacy 
and isolation, there is no suggestion that he chose the work 
for that purpose.  In fact, he apparently enjoys the work and 
is good at it.  He reports no past or current financial 
difficulty resulting from problems due to PTSD 
symptomatology.  Thus, the Board is unable to identify any 
occupational impairment from PTSD that would warrant an 
increased rating.  

The veteran's other main symptom is emotional withdrawal with 
associated social isolation.  He prefers to be alone and has 
difficulty communicating with other people.  His 
interpersonal relationships are strained.  However, he visits 
or contacts each parent frequently, attends regular support 
group meetings, has a few friends through his dog-training 
work, participates in some dog competitions, and has 
maintained a relationship with his spouse for several years.  
The Board acknowledges that the veteran has social impairment 
from PTSD.  However, it cannot find that the social 
impairment shown of record, alone or in conjunction with 
evidence of occupational impairment, demonstrates an overall 
disability picture that warrants a rating greater than 30 
percent.  Accordingly, the Board finds that the preponderance 
of the evidence is against an initial disability rating 
greater than 30 percent for PTSD.  38 C.F.R. § 4.3.  The 
appeal is denied.          

The Board notes that the Appellant's Brief submitted in July 
2002 from the veteran's representative makes argument 
concerning the symptoms to be used in evaluating PTSD, 
asserting that the rating must be based on symptoms from the 
DSM-IV (Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition), rather than the criteria set 
forth in VA regulation.  The U.S. Court of Appeals for 
Veterans Claims recently rejected such argument in Mauerhan 
v. Principi, 16 Vet. App. 436, 443 (2002), holding that the 
use of example symptoms representing each respective level of 
disability provided at 38 C.F.R. § 4.130 was a reasonable and 
permissible construction of the enabling statute.    


ORDER

An initial disability rating greater than 30 percent for PTSD 
is denied. 



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

